DETAILED ACTION
Requirement for Information under 37 CFR 1.105
1.	Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
2.	This is in response to the information disclosure statements (IDS) filed 7-26-2022.
3.	 In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information: 
 Please indicate which of the cited reference on the IDS filed 7-26-2022 are materially relevant to the claim limitation of “declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18, or greater than 18”.  The examiner has considered a random sampling of references of IDS’s filed 7-26-2022, considering references listed on pages 1 to 11.  The sampling of references fails to produce any materially relevant subject matter with respect to the claimed limitations.  Note, references not considered by the examiner are crossed out on the form 1449.
Some of the references sampled are directed to multimedia communication, transferring data from a network to a computer, transmitting and receiving data, properties of communication systems and error correction of communication systems, which bears no material relevance to the claimed subject matter of “declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18, or greater than 18”.  Other references sampled for instance numbers 215 to 230 on pages 12 and 13 are directed to court proceedings and are not prior art with respect to the claimed subject matter.  In reviewing the court proceedings, the examiner could not find how the court proceedings relates to the claimed subject matter of: “a system comprising: a transceiver; a controller; and memory, the transceiver, the controller and the memory cooperating to:  declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18, or greater than 18; therefore, theses court proceedings bears no relevance and are not prior art to the claim subject matter.
The references sampled on the IDS filed 7-26-2022 are provides as a whole, background information and the error correction process for a communication system; however, these references fail to teach the subject matter of the claims.  Specifically, the prior art sampled fails to teach the limitation of “declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18, or greater than 18.”  For this reason, the request for information is considered necessary.  Applicant is asked to specify which of the cited reference is materially relevant if it is known.
4.	In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in applicant’s disclosure.
5.	The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
6. 	The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
7.	This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.  

Notice of Pre-AIA  or AIA  Status
8.	The present application is being examined under the pre-AIA  first to invent provisions.
9.	Claims 33 to 39 are presented for examination.  

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 to 12 of U.S. Patent No. 10,049,003 in view of Binde (USPAP 2006/0245366). 
All the limitations in claim 33 of the instant application are found in claim 11 of  ’003 Patent except for the limitation of “perform an on-line data rate adaptation to change the system from the first data rate to a second data rate.” However, Binde in the field of ADSL communication teaches the steps of perform an on-line data rate adaption to change the system from the first data rate to a second data rate (see par. 0030).  Accordingly, it would have been obvious to one of ordinary skill in the art to incorporate Binde’s dynamic transmission rate into the ‘003 Patent’s transceiver in order to achieve optimized ADSL data transmission as taught by Binde (see par. 0008).    The table below shows the differences and similarities of independent claim 33 of the instant application and claims 11 to 12 of the ‘003 Patent.  

USP 10, 049, 003
Instant application 17/185,520
11. A transceiver comprising:
33. (New) A system comprising: a transceiver;
a controller and memory in the transceiver operable to determine a first value for a CRC computation period based on a first communication parameter value;
a controller; and memory, the transceiver, controller and memory cooperating to: determine a first value for a CRC computation period based at least on a first data rate;
a CRC anomaly counter operable to calculate a first number of normalized CRC anomalies based on the first value for the CRC computation period;
determine a first number of normalized CRC anomalies based at least on the first value for the CRC computation period;
a CRC anomaly reporter, cooperating with the controller and memory, operable to declare a severely errored second when the first number of normalized CRC anomalies in a one second interval is 18 or greater than 18.
declare a severely errored second when the first number of normalized CRC anomalies in a one second interval is 18, or greater than 18;

perform an on-line data rate adaptation to change the system from the first data rate to a second data rate;
12. The transceiver of claim 11, further comprising: the controller and memory in the transceiver further operable to determine a second value for the CRC computation period based on a second communication parameter value, different than the first communication parameter value, wherein the first value for the CRC computation period is different that the second value for the CRC computation period;
determine a second value for the CRC computation period based at least on the second data rate, which is different than the first data rate, wherein the first value for the CRC computation period is different that the second value for the CRC computation period
the CRC anomaly counter further operable to calculate a second number of normalized CRC anomalies based on the second value for the CRC computation period;
 determine a second number of normalized CRC anomalies at least based on the second value for the CRC computation period;
and the CRC anomaly reporter, cooperating with the controller and memory, further operable to declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18 or greater than 18.
and declare a severely errored second when the second number of normalized CRC anomalies in a one second interval is 18, or greater than 18.


Allowable Subject Matter
12.	Claim 33 would be allowable once the non-statutory double patenting rejection is overcome. 
13.	Claims 34 to 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                                                                                                              14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112       
                                                                                                                                                                                                 /JOHN R COTTINGHAM/Director, Art Unit 2100